   Case 1-19-cv-10309-JGK                  Document 16    Filed in NYSD on 01/23/2020             Page 1 of 1


                         Tarter Krinsky & Drogin LLP
                         1350 Broadway                                                     .Jonathan S. Hershberg
                         New York, NY 10018                                                              Associutc
                         P 212.215.8000                                                              212-216-8009
                         F 212.216.8001                                           jhershbcrg@tnrtcrkrinsky.com
                         www.\arterkrinsky.com

                                                             January 23. 2020

    VIA ECI•

    Hon. John G: Koeltl
    United States District Court Judge
    United States Courthouse
                                                                         r✓ 61!, tt v 1t 11- r   "1
                                                                          A'(    'J :o /J/J;V\
    500 Pearl Street
    New York, NY I 0007

             Re:      Dr. J. David Golub v. Berc/011, LLP
                      Cnsc No. 19-civ-10309 (.JGK)                                                                               J

    Dear Judge Koeltl:

            This firm represents Berdon LLP. the defendant in the above-referenced action. We
    write to request an adjournment of the pretrial conference currently scheduled to take place
    before Your Honor on February 10, 2020 at 2:30 p.m. In the alternative, we respectfully suggest
    the alternative dates of February 7, 11, 13, 14 or 18

           We make this request because counsel for Defendant have been ordered to appear at a
    settlement conference on an unrelated matter venued in Nassau County on the same day and
    time. We note as well, however, that, as of the date of this letter, Mr. Golub has yet to serve the
    Complaint upon the Defendant.

            Separately, the Court referred the Parties to mediation in its Order dated January 8, 2020.
    Plaintiff was provided 14 days - until Wednesday, January 22 - to state any objection he might
    have to the Court's referral. That time has now expired without Plaintiff having voiced any such
    objection. Ordinarily, the undersigned would reach out to opposing counsel to discuss the
    manner in which the Parties might move forward. Given Plaintiff's pro bono status, however,
    we are unsure how to proceed. We therefore seek the Court's direction.

             We thank the Court for its consideration.

                                                       Respectfully submitted,

                                                       TARTER KRINSl<Y   & DROGIN LLP
USD0 SONY
DOCUMENT          -
ELECTRONICALLy F\LED
DOC# __: ~ D
 DATE F I L E D : _ ~ -

                                                                                       ....,. .......iled to pro se party(ies)
    {Clicnt/00078016/02007050.DOCX;I   l                                                     at docket address
